TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00003-CR




                             Frederick Earl Washington, Appellant

                                                v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
           NO. 9560, HONORABLE JOHN L. PLACKE, JUDGE PRESIDING




               Appellant Frederick Earl Washington was convicted of robbery after pleading guilty.

See Tex. Pen. Code Ann. § 29.02 (West 1994). His sole contention on appeal is that the forty-five

year sentence imposed by the court is unauthorized by law and void. We agree.

               The indictment alleged two previous felony convictions for the purpose of enhancing

punishment. See id. § 12.42(d) (West Supp. 2001). On October 11, 2000, when Washington

appeared before the district court and pleaded guilty to the alleged robbery, the parties agreed to

reserve the enhancement issue for the sentencing hearing. With that, the court found Washington

guilty and reset the cause for sentencing.

               Washington returned to court on November 28. He did not enter a plea to the

enhancement allegations, the State offered no evidence to prove the enhancement allegations, and the

court did not find the enhancement allegations to be true. Under the circumstances, appellant’s

sentence was not subject to enhancement. In fact, the court’s written judgment reflects that no
finding was made regarding the enhancement allegations. Nevertheless, the district court assessed

punishment at imprisonment for forty-five years.

               Robbery is a second-degree felony. Id. § 29.02(b). Washington’s forty-five year

sentence exceeds that authorized for a second-degree felony. Id. § 12.33 (West 1994). A sentence

not authorized by law is void. Levy v. State, 818 S.W.2d 801, 802 (Tex. Crim. App. 1991); Brown

v. State, 14 S.W.3d 832, 833 (Tex. App.—Austin 2000, pet. ref’d); see Ex parte Seidel, 39 S.W.3d
221, 225 n.4 (Tex. Crim. App. 2001). Therefore, we affirm the district court’s judgment as to the

finding of guilt, but reverse that portion of the judgment imposing sentence and remand the cause for

reassessment of punishment within the range prescribed for a second-degree felony.




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed in Part, Reversed and Remanded in Part

Filed: September 20, 2001

Do Not Publish




                                                   2